[Cite as Baldwin-Nazarene v. Wyoming Tax Dept., 2022-Ohio-1196.]




    DIGNITARY ROYAL PUBLIC OFFICIAL,                 Case No. 2022-00076PQ
    MRS. YVETTE BARBARA BALDWIN-
    NAZARENE                                         Judge Patrick E. Sheeran

        Requester                                    JUDGMENT ENTRY

        v.

    CITY OF WYOMING TAX DEPT,
    POLICE DEPT, AND CITY COUNCIL

        Respondent



        {¶1} On February 18, 2022, a Special Master recommended dismissal of
Requester’s Complaint under R.C. 2323.52(I), after the Court “learned that on June 24,
2014, the Hamilton County Common Pleas Court issued an order declaring Yvette
Barbara Baldwin a vexatious litigator pursuant to RC. 2323.52 and directing that she may
not institute or continue any legal proceedings in listed Ohio courts including the court of
claims, other than an application for leave to proceed pursuant to R.C. 2323.52(F)(1).”
(Footnote omitted.)        (Recommendation For Dismissal, 1.)                The Special Master’s
recommendation is accompanied by a copy of the Hamilton County Common Pleas
Court’s order.1

1       In a footnote, the Special Master stated:

        This order is found in respondent's S.Ct.Prac.R. 4.03(B) motion to declare Baldwin a
        vexatious litigator in Baldwin-Nazarene v. Fifth Third Bank Corporate Headquarters, Ohio
        Supreme                  Court             Case               No.            2018-1273
        (https://www.supremecourt.ohio.gov/pdf_viewer/pdf_viewer.aspx?pdf=853797.pdf,
        Accessed Feb. 17, 2022.) The motion was granted in Case No. 2018, as well as Case Nos.
        2018-1278 and 2018-1362. See 11/20/2018 Case Announcements, 2018-0hio-4650.
        However, all filings in Ham. Cty. Case. No. A 1402001 are locked from online access,
        stating        “Document          May         Contain        Sensitive     Information.”
        (https://www.courtclerk.org/data/case_summary.php?sec=doc&casenumber=A+1402001
        &submit.x=l3&submit.y=17. Accessed Feb. 17, 2022.)
Case No. 2022-00076PQ                             -2-                                         ENTRY

       {¶2} R.C. 2323.52 governs a civil action that declares a person to be a vexatious
litigator. R.C. 2323.52(I) provides:
               Whenever it appears by suggestion of the parties or otherwise that a
       person found to be a vexatious litigator under this section has instituted,
       continued, or made an application in legal proceedings without obtaining
       leave to proceed from the appropriate court of common pleas or court of
       appeals to do so under division (F) of this section, the court in which the
       legal proceedings are pending shall dismiss the proceedings or application
       of the vexatious litigator.
(Emphasis added.)
       {¶3} The Ohio Supreme Court has held that, in statutory construction, the word
“shall” is required to be construed as mandatory unless there appears a clear and
unequivocal legislative intent that it receive a construction other than its ordinary usage.
Dorrian v. Scioto Conservancy Dist., 27 Ohio St.2d 102, 271 N.E.2d 834 (1971),
paragraph one of the syllabus. The Court does not discern a clear and unequivocal
legislative intent in R.C. 2323.52(I) that the word “shall” should receive a construction
other than its ordinary usage.         The statutory language of R.C. 2323.52(I) therefore
requires dismissal of a vexatious litigator’s proceedings or application unless the
vexatious litigator receives permission from the appropriate court of common pleas or
court of appeals to file a suit. Accord Huntington Natl. Bank v. Lomaz, 11th Dist. Portage
No. 2005-P-0075, 2006-Ohio-3880, ¶ 14, citing State ex rel. Botkins v. Laws, 69 Ohio
St.3d 383, 385, 632 N.E.2d 897 (1994) (“[t]he use of the word ‘shall’ in R.C. 2323.52(F)
and (I) indicates that those statutory sections, requiring a vexatious litigator to obtain
leave of a court of appeals to maintain any proceedings therein, and requiring the court
to dismiss any non-compliant proceeding, are mandatory”). In the absence of permission


(Recommendation For Dismissal, 1, fn. 2.) In another footnote, the Special Master stated: “The
correspondence and identification documents attached to the complaint establish that respondent proffers
multiple titles and names, among them Yvette Barbara Baldwin.” (Recommendation For Dismissal, 1, fn.
1.)
Case No. 2022-00076PQ                           -3-                                ENTRY

from an appropriate court of common pleas or court of appeals, or in the absence of a
superior court overturning a vexatious litigator finding, this Court cannot hear this case,
regardless of its merit or its lack of merit.
        {¶4} The Court finds that the Special Master’s Recommendation For Dismissal is
well taken. The Court sua sponte DISMISSES Requester’s Complaint pursuant to R.C.
2323.52(I) and 2743.75(D)(2). See R.C. 2743.75(D)(2) (“[n]otwithstanding any provision
to the contrary in this section, upon the recommendation of the special master, the court
of claims on its own motion may dismiss the complaint at any time”). Court costs are
assessed to Requester. The Clerk shall serve upon all parties notice of this judgment and
its date of entry upon the journal.




                                                PATRICK E. SHEERAN
                                                Judge


Filed March 10, 2022
Sent to S.C. Reporter 4/8/22